DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #08-001

Dear State Medicaid Director:
This letter provides guidance on the implementation of section 6086 of the Deficit Reduction Act
of 2005 (DRA), Public Law Number 109-171.
Section 6086, Expanded Access to Home and Community-Based Services for the Elderly and
Disabled, adds a new section 1915(i) to the Social Security Act (the Act). Under section 1915(i),
States have the option to amend their State plans to provide home and community-based services
(HCBS) without regard to statewideness or certain other Medicaid requirements. This provision
was effective January 1, 2007.
There are certain similarities and differences between HCBS under the new State plan option and
the existing section 1915(c) waiver authority. It should be noted that the addition of section
1915(i) of the Act does not alter a State’s ability to request or administer waivers under section
1915(c) of the Act. The enclosed chart outlines a comparison of the Medicaid benefits States can
offer under these two different authorities.
State Plan HCBS Financial Eligibility
Section 1915(i)(1) of the Act gives States the option of providing HCBS under their State plan to
individuals eligible for Medicaid under an eligibility group covered in the State plan, and who
have income that does not exceed 150 percent of the Federal poverty level (FPL). This option
does not create a new eligibility group. Rather, the 150 percent of poverty income requirement
must be met in addition to all of the eligibility requirements applicable to the group under which
the individual qualifies for Medicaid. In determining whether the 150 percent of poverty
requirement is met, the regular rules for determining income eligibility for the individual’s
eligibility group apply.
State Plan HCBS Program Eligibility
Section 1915(i)(3) of the Act gives States the option not to apply section 1902(a)(10)(C)(i)(III)
of the Act (pertaining to income and resource eligibility rules) for the medically needy living in
the community. This election allows States to treat medically needy individuals as if they are
living in an institution by not deeming income and resources from an ineligible spouse to an
applicant, or from a parent to a child. However, this authority is limited to the medically needy.
There is no authority under section 1915(i) of the Act, comparable to the statutory authority
under section 1915(c) of the Act, in which a State can treat individuals who are not medically
needy as if they are living in an institution for purposes of determining their eligibility for the
HCBS State plan option. We note, however, that individuals with incomes up to 150 percent of
the FPL who are only eligible for Medicaid because they are receiving 1915(c) waiver services

Page 2 – State Medicaid Director
may also be eligible to receive services under 1915(i) of the Act, provided they meet all other
requirements of the 1915(i) State plan option.
Additionally, section 1915(i)(1)(A) of the Act requires States to impose needs-based criteria for
eligibility for State plan HCBS. States may also establish additional needs-based criteria for the
specific service(s) that an individual could receive under the State plan HCBS. In contrast to
HCBS waivers, it is not necessary for States to demonstrate, or for the Centers for Medicare &
Medicaid Services (CMS) to conclude, that but for the provision of the services furnished under
section 1915(i) of the Act, the individual would require the level of care provided in a hospital,
nursing facility, or intermediate care facility for persons with mental retardation. However,
States must demonstrate that the institutional level of care criteria they apply are more stringent
than the needs-based criteria established for 1915(i) State plan HCBS. States may use the needsbased criteria, as well as requirements of medical necessity, to provide State plan HCBS only to
individuals who qualify for the benefit.
Number Served Reporting Requirement
States are required under section 1915(i)(1)(C)(i) of the Act to project the number of individuals
served in a year and to submit this information to CMS in the form and upon the frequency
specified by the Secretary. CMS will require States to report annually the actual number of
individuals served. In the event that a State serves more individuals than the number originally
projected, the law provides a mechanism by which the State may modify the needs-based
eligibility criteria without prior approval by the Secretary. In addition, States may establish a
limit on the total number of individuals served and provide for waiting lists for State plan HCBS.
Services
Section 1915(i) of the Act allows the provision of specific HCBS under the State plan. These
services are listed in section 1915(c)(4)(B) of the Act that governs HCBS waivers. The services
listed in section 1915(c)(4)(B) of the Act are: case management services, homemaker/home
health aide services, personal care services, adult day health services, habilitation services, and
respite care. In addition, the following services may be provided for individuals with chronic
mental illness: day treatment, other partial hospitalization services, psychosocial rehabilitation
services, and clinic services (whether or not furnished in a facility). As with other State plan
services, States may impose criteria of medical necessity or requirements for prior authorization
and utilization control to ensure the appropriate level of services furnished to an eligible
individual. In addition, States may establish a maximum utilization level of a particular service
furnished under the State plan HCBS option.
Independent Evaluation and Assessment & Conflict of Interest Standards
Section 1915(i)(1)(E) of the Act requires an independent evaluation and assessment of each
individual who applies for services under this benefit. Additionally, section 1915(i)(1)(H)(ii) of
the Act requires States to establish standards for the conduct of the independent evaluation and
assessment to safeguard against conflicts of interest. Thus, States should establish standards and
procedures to ensure that evaluators and assessors are not:
• related by blood or marriage to the individual, or any paid caregiver of the
individual;
• financially responsible for the individual;

Page 3 – State Medicaid Director
•
•

empowered to make financial or health-related decisions on behalf of the individual;
and/or
providers of State plan HCBS for the individual, or those who have interest in or are
employed by a provider of State plan HCBS, except when the only willing and
qualified provider in a geographic area also provides HCBS, and States devise
conflict of interest protections.

In addition, the law sets forth requirements for the independent assessment. Based on these
requirements, the assessment should be based on the following:
• an objective face-to-face evaluation by an independent agent trained in assessment of
need for HCBS and supports;
• consultation with the individual and others as appropriate;
• an examination of the individual’s relevant history, medical records, care and support
needs, and preferences;
• objective evaluation of the inability to perform, or need for significant assistance to
perform 2 or more activities of daily living (as defined in section 7702B(c)(2)(B) of
the Internal Revenue Code of 1986);
• where applicable, an evaluation of the support needs of the individual (or the
individual’s representative) to participant-direct; and
• a determination of need (and, if applicable, determination that service-specific
additional needs-based criteria are met) for at least one State plan HCBS before an
individual is enrolled into the State plan HCBS benefit.
Individualized Care Plans
Section 1915(i) of the Act requires States to provide services according to an individualized care
plan for each individual. The law also sets forth requirements for the development and
monitoring of the individualized care plan. Based on these requirements, the individualized plan
of care should:
• be based on the independent assessment;
• be developed by a person-centered process in consultation with the individual, the
individual’s treating physician, health care or supporting professional, or other
appropriate individuals, as defined by the State, and, where appropriate, the
individual’s family, caregiver, or representative;
• identify the State plan HCBS necessary for the individual, and furnish (or, fund if the
individual elects to participant-direct the purchase of such services) all HCBS which
the individual needs and for which the individual meets service-specific additional
needs-based criteria (if any);
• take into account the extent of, and need for, any family or other supports for the
individual;
• prevent the provision of unnecessary or inappropriate care;
• be guided by best practices and research on effective strategies for improved health
and quality of life outcomes; and
• be reviewed at least every 12 months and as needed when there is significant change
in the individual’s circumstances.

Page 4 – State Medicaid Director
Self-Directed Services
Under the State plan HCBS option, States may offer an individual (or the individual’s
representative) the option to self-direct HCBS. Self-directed services may be planned and
purchased under the direction and control of the individual or the individual’s authorized
representative, including the amount, duration, scope, provider, and location of such services.
The provision of these services must be based upon the individualized plan of care, which
specifies the services that the individual or his/her representative will self-direct and the methods
by which they will do so. States may also allow individuals who choose to self-direct services to
have individualized budgets. With respect to these budgets, the State plan amendment must
describe in detail the method for calculating the dollar values (e.g., based on a prospective
budget amount uniquely assigned to each participant by level of support). States must also
define a process for making adjustments in the budget to reflect changes in the individual
assessments and service plans.
Quality
States must ensure that the provision of HCBS meets Federal and State guidelines for quality
assurance. As is the case with HCBS waivers, CMS requires States to have a quality
improvement strategy that includes methods for ongoing measurement of program performance
and mechanisms of intervention to assure quality of care, proportionate to the scope of the HCBS
and the number of individuals receiving HCBS.
Effective January 1, 2010, the DRA also requires that the Secretary develop, through the Agency
for Health Care Research and Quality, indicators and measures for program performance and
quality of care to assess HCBS at the State and national level, and service outcomes, particularly
regarding health and welfare of individuals receiving HCBS. Likewise, the measures in the State
quality improvement strategy must consist of indicators for program performance and quality of
care as approved and prescribed by the Secretary, and applicable to the nature of the State plan
HCBS benefit.
Compliance with the Law
States will be required to continue to comply with all other provisions of the Act in the
administration of the State plan under this Title.
Submission Procedures
This provision was effective January 1, 2007. To incorporate this new benefit into your State
plan, please submit your State Plan Amendment electronically to the Associate Regional
Administrator for Medicaid in your servicing regional office.

Page 5 – State Medicaid Director
If you have any additional questions, please contact Ms. Suzanne Bosstick, Director, Division of
Community and Institutional Services, Disabled and Elderly Health Programs Group, at
410-786-1301.
Sincerely,

Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Barbara Edwards
NASMD Interim Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials

